 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR RAY DEER, SR.,                              No. 2:16-cv-1695-JAM-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    CDC MEDICAL STAFF, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 11, 2019, the Court revoked plaintiff’s in forma pauperis status because plaintiff
21   is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and granted plaintiff fourteen
22   days within which to pay the $400 filing fee for this action. ECF No. 44. Plaintiff was warned
23   that failure to pay the filing fee within fourteen days would result in dismissal of this action. Id.
24   Plaintiff has not paid the fee or otherwise responded to the order.
25          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
26
     Dated: July 25, 2019                                /s/ John A. Mendez
27
                                                         HONORABLE JOHN A. MENDEZ
28                                                       United States District Court Judge
                                                         1
